                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,              )
                                       )
               Plaintiff,              )       ORDER AMENDING PRETRIAL RELEASE
                                       )       CONDITIONS
       vs.                             )
                                       )
Joanna Elsie Smith,                    )       Case No. 1:19-cr-160
                                       )
               Defendant.              )


       On November 20, 2019, the court issued an order conditionally releasing defendant to the

Sahnish Healing Lodge, in White Shield, North Dakota. On November 21, 2019, defendant’s

supervising Pretrial Services Officer relayed to the court a request from defendant to relocate to the

Parshall Resource Center as it has an immediate opening and provides more services than the

Sahnish Healing Lodge.

       The supervising Pretrial Services Officer and the United States have advised the court that

they have objection to defendant’s request. The supervising Pretrial Services Officer has also

confirmed that the Parshall Resource Center will accept defendant.

        Accordingly, defendant’s request is GRANTED. Defendant shall immediately report to the

Parshall Resource Center. The following conditions apply to her release:

       (1)     Defendant shall not violate federal, state, tribal, or local law while on release.

       (2)     Defendant shall appear in court as required and surrender for any sentence imposed.

       (3)     Defendant shall report to the Pretrial Services Officer at such times and in such

               manner as designated by the Officer.

       (4)     Defendant shall refrain from: any use of alcohol; any use or possession of a narcotic


                                                  1
      drug and other controlled substances defined in 21 U.S.C. § 802 or state statute,

      unless prescribed by a licensed medical practitioner; and any use of inhalants.

      Defendant shall submit to drug/alcohol screening at the direction of the Pretrial

      Services Officer to verify compliance. Failure or refusal to submit to testing or

      tampering with the collection process or specimen may be considered the same as a

      positive test result.

(5)   Defendant shall not possess a firearm, destructive device, or other dangerous

      weapon.

(6)   Defendant shall not knowingly or intentionally have any direct or indirect contact

      with co-defendants, except that counsel for the defendant, or counsel's agent or

      authorized representative, may have such contact with such person(s) as is necessary

      in the furtherance of the defendant's legal defense.

(7)   Defendant shall submit her person, residence, vehicle, and/or possessions to a search

      conducted by a Pretrial Services Officer at the request of the Pretrial Services

      Officer. Failure to submit to a search may be grounds for revocation of pretrial

      release. Defendant shall notify any other residents that the premises may be subject

      to searches pursuant to this condition.

(8)   Defendant shall contact her supervising Pretrial Services Officer upon arriving at the

      Parshall Resource Center. She shall reside at the Parshall Resource Center, fully

      participate in its programming, and comply with all of its rules and regulations. If

      Defendant is terminated from its programming, her pretrial release will be

      immediately revoked.


                                        2
IT IS SO ORDERED.

Dated this 21st day of November, 2019.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court




                                         3
